966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alton Gordon SMITH, Plaintiff-Appellant,v.David A. WILLIAMS, Warden;  Mary Sue Terry, Attorney Generalof the Commonwealth of Virginia;  RichardThornburgh, Attorney General of theUnited States of America,Defendants-Appellees.
No. 92-6159.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 11, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  W. Earl Britt, District Judge.
Alton Gordon Smith, Appellant Pro Se.
Eileen G. Coffey, Office of the United States Attorney, Raleigh, North Carolina;  Jerry Paul Slonaker, Senior Assistant Attorney General, Richmond, Virginia, for Appellees.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Alton Gordon Smith appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Williams, Nos.  CR-77-50-4, CA-91-122-4 (E.D.N.C. Jan. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED